 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODRICK HARRIS,                                    No. 2:19-cv-2413 KJN P
12                        Petitioner,
13            v.                                         ORDER
14    SACRAMENTO COUNTY SUPERIOR
      COURT,
15
                          Respondent.
16

17

18           Petitioner, a county prisoner proceeding pro se, has filed an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma

20   pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

21   Therefore, petitioner will be provided the opportunity to either submit the appropriate affidavit in

22   support of a request to proceed in forma pauperis or submit the appropriate filing fee.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

25   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

26   failure to comply with this order will result in a recommendation that this action be dismissed;

27   and

28   /////
                                                         1
 1             2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 2   form used by this district.

 3   Dated: December 5, 2019

 4

 5

 6
     harr2413.101a
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
